                         Case 19-10316-LSS             Doc 355       Filed 06/26/19         Page 1 of 7



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE



         In re:                                                      Chapter 11

         BEAVEX HOLDING CORPORATION, et al.,1                        Case No. 19-10316 (LSS)

                                           Debtors.                  Jointly Administered
                                                                     Hearing Date: July 17, 2019, at 2:00 p.m. ET
                                                                     Objection Deadline: July 10, 2019, at 4:00 p.m. ET



                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) CONVERTING
                      THEIR CHAPTER 11 CASES TO CASES UNDER CHAPTER 7
                              AND (II) GRANTING RELATED RELIEF

                  The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

         hereby submit this motion (this “Motion”), pursuant to section 1112(a) of title 11 of the United

         States Code (the “Bankruptcy Code”), Rule 1017(f) of the Federal Rules of Bankruptcy

         Procedure (the "Bankruptcy Rules"), Rule 2002-1 of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), and the Order Pursuant to Sections 105 and 363(b) of the Bankruptcy Code and

         Bankruptcy Rule 9019 Approving and Authorizing the Settlement by and Among the Debtors, the

         Eos Parties, and the Official Committee of Unsecured Creditors [Docket No. 300] (the

         “Settlement Order”), for the entry of an order, substantially in the form attached hereto as

         Exhibit A (the “Proposed Order”), (i) converting each of the Debtors’ chapter 11 cases to cases

         under chapter 7 of the Bankruptcy Code and (ii) granting related relief. In support of this

         Motion, the Debtors respectfully state as follows:


         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
         Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
         (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
         Road SE, Suite 300, Atlanta, GA 30339.
01:24501838.4
                        Case 19-10316-LSS         Doc 355      Filed 06/26/19      Page 2 of 7



                                          JURISDICTION AND VENUE

                1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334(b), and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b) and, pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the

         entry of a final order by the Court in connection with this Motion to the extent that it is later

         determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

         connection herewith consistent with Article III of the United States Constitution. Venue is

         proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                2.      The statutory bases for the relief requested herein are section 1112(a) of the

         Bankruptcy Code, Bankruptcy Rule 1017(f), and Local Rule 2002-1.

                                                  BACKGROUND

                3.      On February 18, 2019, each of the Debtors commenced a voluntary case under the

         Bankruptcy Code (collectively, the “Chapter 11 Cases”). The Debtors are authorized to operate

         their business and manage their properties as debtors in possession pursuant to sections 1107(a)

         and 1108 of the Bankruptcy Code. On March 1, 2019, the Office of the United States Trustee for

         the District of Delaware (the “U.S. Trustee”) appointed an Official Committee of Unsecured

         Creditors (the “Committee”) in these Chapter 11 Cases. No request has been made for the

         appointment of a trustee or examiner.

                4.      Additional information regarding the Debtors’ business, capital structure, and the

         circumstances leading to the filing of the Chapter 11 Cases is set forth in the Declaration of

         Donald Van der Wiel in Support of Debtors’ Chapter 11 Petitions and First Day Motions

         [Docket No. 2] (the “First Day Declaration”).


01:24501838.4

                                                           2
                       Case 19-10316-LSS          Doc 355     Filed 06/26/19       Page 3 of 7



                                          RELEVANT BACKGROUND

                5.      On February 14, 2019, the Debtors entered into that certain asset purchase

         agreement by and between TForce Final Mile, LLC, TForce Final Mile West, LLC and TForce

         Logistics, LLC (collectively, “TFI”), as buyer, and BeavEx Inc., JNJW Enterprises, Inc., and

         USXP, LLC, as sellers, dated February 14, 2019 (the “TFI APA”) for the sale of substantially all

         of their assets. The TFI APA, among other things, provided for a cash purchase price of

         approximately $7.2 million, plus the assumption of certain liabilities.

                6.      On the Petition Date, the Debtors filed a motion [Docket No. 13] for entry of

         orders, among other things, (i) approving certain bidding and auction procedures for the sale of

         all or substantially all of the Debtors’ assets (or any combination of subset(s) thereof) and

         (ii) authorizing the sale of certain of the Debtors’ assets to TFI or another successful bidder. On

         March 14, 2019, the Court entered a bid procedures order [Docket No. 151] that, among other

         things, approved certain bidding and auction procedures and scheduled a final hearing regarding

         the proposed sale for April 16, 2019 at 10:00 a.m. (ET) (the “Sale Hearing”). On April 16, 2019,

         at the conclusion of the Sale Hearing, the Court entered (i) an order authorizing the sale (the

         “TFI Sale”) of certain of the Debtors’ assets to TFI [Docket No. 241] (the “TFI Sale Order”) and

         (ii) an order authorizing the sale (the “Tiger Sale” together with the TFI Sale, the “Sales”) of

         certain of the Debtors’ accounts receivable to Tiger Capital Group, LLC [Docket No. 242] (the

         “Tiger Sale Order” together with the TFI Sale Order, the “Sale Orders”). The TFI Sale and the

         Tiger Sale closed on April 27, 2019 and April 29, 2019, respectively.

                7.      During the sale process, the Committee raised numerous informal objections to

         the Sales and a potential Challenge to Prepetition Lien and Claim Matters in connection with the




01:24501838.4

                                                          3
                         Case 19-10316-LSS             Doc 355       Filed 06/26/19        Page 4 of 7



         prepetition secured lenders.2 As a result of discussions between the Debtors, the Committee and

         the DIP Lender (as defined in the Final DIP Order), the parties reached a global settlement

         agreement (the “Settlement Agreement”) that, among other things, resolved the Committee’s

         informal objections to the Sales and a potential Challenge and provided for the conversion of the

         Chapter 11 Cases to cases under chapter 7 at the conclusion of the wind-down of the Debtors’

         business operations and the liquidation of the remaining collateral with the consent of the EOS

         Parties (as defined in the Settlement Agreement) and in accordance with an approved wind-down

         budget (the “Wind-Down Budget”). Pursuant to the terms of the Settlement Agreement, the

         Debtors shall ensure their operating account is funded with $500,000 of remaining collateral

         upon conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,

         which funds the EOS Parties have agreed shall be left behind in the estates and made available to

         the chapter 7 trustee for the administration of the converted estates. On April 24, 2019, the

         Debtors filed a motion [Docket No. 250], seeking entry of an order approving the Settlement

         Agreement. On May 15, 2019, the Court entered the Settlement Order [Docket No. 300].

                 8.       The Settlement Agreement and Settlement Order provided for, among other

         things, (i) the wind-down of the administration of the estates by the Debtors, in their sole

         discretion, (ii) the liquidation of the remaining collateral with the consent of the EOS Parties and

         in accordance with the Wind-Down Budget, and thereafter, (iii) in the Debtors’ discretion, the

         conversion of the Chapter 11 Cases to cases under chapter 7. The Wind-Down Budget provided

         for funding of certain administrative expenses of the Chapter 11 Cases through July 2019


         2
           The terms “Challenge” and “Prepetition Lien and Claim Matters” shall have the meaning ascribed to them in the
         Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and
         9014 and Local Bankruptcy Rule 4001-2 (i) Authorizing the Debtors to Obtain Postpetition Senior Secured
         Superpriority Financing, (ii) Authorizing the Debtors’ Limited Use of Cash Collateral, (iii) Granting Adequate
         Protection to the Prepetition Secured Parties, and (iv) Granting Related Relief [Docket No. 143] (the “Final DIP
         Order”).
01:24501838.4

                                                                 4
                       Case 19-10316-LSS          Doc 355      Filed 06/26/19     Page 5 of 7



         including, among other things, the payment of fees pursuant to 28 U.S.C. § 1930 and budgeted-

         for fees and expenses of professionals retained in the Chapter 11 Cases. Consistent with the

         Settlement Order, the Debtors have substantially completed the wind-down of the administration

         of their estates and have liquidated much of the remaining collateral with the consent of the EOS

         Parties. Accordingly, the Debtors submit that converting the Chapter 11 Cases to cases under

         chapter 7 at this time is warranted and will be in accordance with the terms of the Settlement

         Agreement and Settlement Order. The EOS Parties and the Committee have consented to the

         relief requested herein.

                                              RELIEF REQUESTED

                9.      By this Motion, the Debtors request entry of the Proposed Order, pursuant to

         section 1112(a) of the Bankruptcy Code and Bankruptcy Rule 1017(f), (i) converting the Chapter

         11 Cases to cases under chapter 7 of the Bankruptcy Code and (ii) granting related relief.

                                               BASIS FOR RELIEF

                10.     Section 1112(a) of the Bankruptcy Code provides that a debtor may convert a

         case to chapter 7 as a matter of right. See H.R. Rep. No. 95-595, 1st Sess. 405 (1977)

         (“Subdivision (a) gives the debtor an absolute right to convert a voluntarily commenced chapter

         11 case in which the debtor remains in possession to a liquidation case”); S. Rep. No 95-989,

         95th Cong., 2d Sess. 117 (1978) (same); see also Tex. Extrusion Corp. v. Lockheed Corp. (In re

         Tex. Extrusion Corp.), 844 F.2d 1142 (5th Cir. 1988) (noting that “a debtor has the absolute right

         to convert [its] Chapter 11 case to a Chapter 7 case”). There are only three circumstances where

         a debtor is precluded from exercising that right: (i) the debtor is not a debtor in possession;

         (ii) the case was originally commenced as an involuntary case under chapter 11; or (iii) the case

         was converted to a case under chapter 11 other than at the debtor's request. 11 U.S.C. § 1112(a).


01:24501838.4

                                                           5
                       Case 19-10316-LSS          Doc 355         Filed 06/26/19   Page 6 of 7



         None of those exceptions is applicable in these cases. Therefore, the Debtors are entitled, as an

         absolute right, to convert the Chapter 11 Cases to cases under chapter 7.

                11.     The conversion of the Chapter 11 Cases to cases under chapter 7 is in accordance

         with the terms of the Settlement Agreement and Settlement Order. Moreover, the Debtors no

         longer have adequate funding to administer the Chapter 11 Cases, and therefore, respectfully

         submit that conversion is in the best interests of the Debtors’ estates and creditors. Although

         there may be nominal estate assets which may be available to satisfy certain creditor claims,

         without an ability to fund ongoing administrative expenses, the Debtors have no ability to pursue

         the recovery of those assets or prosecute a chapter 11 plan. Accordingly, the Debtors believe

         there is no reasonable likelihood that the Debtors could confirm and consummate a chapter 11

         plan and respectfully submit that a chapter 7 trustee will be able to more efficiently and

         effectively bring these cases to their conclusion.

                                                      NOTICE

                12.     Notice of this Motion has been provided to: (i) the Office of the United States

         Trustee for the District of Delaware; (ii) counsel to the EOS Parties; (iii) counsel to the

         Committee; and (iv) all parties who have filed a notice of appearance and requested service of

         pleadings pursuant to Bankruptcy Rule 2002. Notice of this Motion will also be given to all

         creditors. In light of the nature of the relief requested herein, the Debtors submit that no other or

         further notice is necessary.

                                    [Remainder of Page Intentionally Left Blank]




01:24501838.4

                                                              6
                        Case 19-10316-LSS        Doc 355      Filed 06/26/19    Page 7 of 7



                                                  CONCLUSION

                  WHEREFORE, the Debtors respectfully request that, the Court enter the Proposed Order

         (i) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code and

         (ii) granting such other and further relief as the Court may deem just and proper.


         Dated:    Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                   June 26, 2019
                                                 /s/ Jordan E. Sazant
                                                 Joseph M. Barry (No. 4221)
                                                 Matthew B. Lunn (No. 4119)
                                                 Donald J. Bowman, Jr. (No. 4383)
                                                 Jordan E. Sazant (No. 6515)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:     (302) 571-6600
                                                 Facsimile:     (302) 571-1253

                                                 Counsel for the Debtors and Debtors in Possession




01:24501838.4

                                                          7
